Citation Nr: 0900668	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  00-14 366A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic 
prostatitis.

2.  Entitlement to service connection for loss of sight.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for residuals of an 
ingrown toenail of the left foot.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for a hernia, right.

9.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to September 
1957.  He also served during various periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Naval Reserves from September 1954 to June 1955, and 
from September 1957 to April 1978, and in the Air Force 
Reserves from April 1978 until April 1988.

This appeal to the Board of Veterans' Appeals (Board) initially 
arose from a June 1999 rating decision, in which the St. 
Petersburg, Florida RO (St. Petersburg RO) denied the veteran's 
claims for service connection for the above listed disorders 
and for a compensable rating for mild prostatitis.  The veteran 
perfected an appeal to all of the issues.  In July 1999, the 
claims file was transferred to the Newark, New Jersey RO 
(Newark RO).  

In December 2004, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ); a copy 
of the transcript is in the record.  Later the same month, the 
case was remanded for additional notice and development on the 
above issues.  The Board notes that the December 2004 remand 
also addressed the issues of entitlement to higher initial 
ratings for bilateral hearing loss and tinnitus and as to 
whether new and material evidence had been submitted to reopen 
a previously denied claim for service connection for a skin 
disorder for the issuance of a statement of the case (SOC).  In 
June 2006, the Newark RO issued an SOC with regard to the 
higher initial rating issues, but the veteran did not perfect 
an appeal.  In a February 2006 letter, the Newark RO notified 
that veteran that he had not filed a timely notice of 
disagreement to a January 2002 rating decision, which 
determined that no new and material evidence had been submitted 
to reopen his claim for service connection for a skin disorder 
and therefore an SOC under the holding in Manlincon v. West, 12 
Vet. App. 398 (1995) was not required.  As such, these three 
issues are not in appellate status and, thus, only the nine 
issues described on the title page remain on appeal.

In January 2007, the veteran testified at a hearing before RO 
personnel; a copy of the transcript is in the record. 

In an August 2007 rating decision, the Newark RO assigned a 20 
percent rating for chronic prostatitis, effective March 21, 
2007.  Subsequently, in a May 2008 rating decision, the Newark 
RO changed the effective date of the 20 percent rating to 
July 21, 1998, the date of receipt of the veteran's increased 
rating claim.  Thus, the increased rating issue on appeal has 
been recharacterized as described on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.

As a final preliminary matter, the Board notes that the veteran 
has asked for service connection for PTSD and for depression 
secondary to his service-connected hearing loss and prostatitis 
(see VA Forms 21-4138 signed by the veteran in January and June 
2006).  As these issues have not yet been adjudicated, they are 
referred to the RO for appropriate action.


REMAND

The Board's review of the record reveals that further RO action 
on the claims remaining on appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board were not complied with, the Board itself errs in failing 
to insure compliance; in such situations the Board must remand 
back to RO for further development.  

Here, in compliance with instruction nos. 1 through 8 of the 
Board's December 2004 remand, the RO provided some of the 
notice required by 38 C.F.R. § 3.159(b) (2008) with regard to 
the veteran's service-connection and increased rating claims; 
furnished an SOC with regard to the veteran's higher initial 
rating claims for tinnitus and bilateral hearing loss; asked 
the veteran to clarify whether he wanted to formally withdraw 
the claim for service connection for a right knee disability; 
attempted to verify and obtain all records pertaining to the 
veteran's Naval and Air Force Reserve service; and scheduled 
the veteran for some of the examinations the Board felt were 
necessary to resolve the issues on appeal.  

The Board observes that, with respect to the veteran's Naval 
and Air Force Reserve service, the applicable laws and 
regulations permit service connection only for a disability 
resulting from disease or injury incurred in or aggravated 
coincident with ACDUTRA, or for disability resulting from 
injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), 
(24); 38 C.F.R. § 3.6.  However, the actual periods during 
which the veteran served on ACDUTRA or INACDUTRA in the Naval 
and Air Force Reserves still have not been verified.  Only 
service department records can establish if and when a person 
was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing 
legal authority, set forth above, the RO should undertake 
additional efforts to verify the dates of ACDUTRA and INACDUTRA 
for the veteran's Naval and Air Force Reserve service.  

During his hearing testimony and in various statements, the 
veteran has indicated that he has received treatment for his 
prostatitis and for many of the claimed disabilities from 
various VA facilities and from several private physicians.  
During a July 1998 Daytona Beach VA outpatient treatment visit, 
the veteran reported having received prior treatment at the 
Miami VA Medical Center (VAMC) on two or three occasions and 
asserted that he was legally blind as a result of jaw surgery 
performed at the Miami VAMC in 1988.  However, the claims file 
does not contain any VA treatment records from the Miami VAMC.  
In a March 2006 VA Form 21-4138, the veteran indicated that he 
had been receiving treatment at the Manhattan VAMC from 2003 to 
the present and had received treatment at the Daytona Beach and 
Gainesville VA facilities from 1997 to 1999.  Moreover, the 
Board observes that generally the veteran appears to spend part 
of each year in Florida.  For example, an August 2008 VA Form 
119 reflects that the veteran was temporarily living in Florida 
but was expected to return to New Jersey in November 2008, 
therefore, it is likely that he may have received more recent 
treatment at the Daytona Beach VA facility.  

The claims file does contain records from the Daytona Beach and 
Gainesville VA facilities dated from July 1998 to December 
1998; from the New York Harbor Healthcare System dated from 
January 3, 2002 to September 30, 2004; from the West Haven VAMC 
dated from February 14, 2005 to March 28, 2005 and from January 
17, 2006 to February 17, 2006; and from the East Orange VAMC 
dated from July 14, 1999 to February 7, 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, on remand, the RO must obtain all outstanding pertinent 
medical records from the above VA facilities, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

The Board also notes that, in an April 1966 statement, L. C. 
Starke, M.D. indicated that he had no records of treatment for 
the veteran; while, in several statements, M. Abdullah, M.D. 
has indicated that he has been treating the veteran since 
August 1999, and, during his December 2004 Travel Board hearing 
the veteran reported that Drs. Slattery, Lombody and Kutz; 
however, no treatment records for any of these physicians have 
been associated with the record.  During the January 2007 RO 
hearing, the veteran also reported that he had been seeing a 
private urologist since 1972 and a private colostomy performed 
in November or December 2006, but the veteran did not identify 
the physician so that treatment records could be obtained, to 
include the findings of the 2006 colostomy that have not been 
associated with the record.  The record contains private 
treatment records from R. J. Zwolinski of the Daytona 
Neurological Associates dated from June 17, 1986 to December 
10, 1987, following a June 1986 work-related motor vehicle 
accident (MVA) when he struck his head and lost consciousness; 
from A. L. Benezette, D.O. dated from March 16, 1992 to 
November 15, 1998, following MVAs in June 1986, May 1988, July 
1990, February 1992, and July 1996; from St. James Hospital 
pertaining to December 2004 cardiac surgery; from the Mercer 
Podiatry Group dated from August 25, 2001 to October 24, 2005; 
and from the Orthopaedic Associates of West Volusia, P.A. dated 
from March 25, 1994 to September 3, 1998.  When VA is put on 
notice of the existence of private medical records, VA must 
attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, in its 
notice letter, the RO should request that the veteran provide 
authorization to enable it to obtain medical records from any 
private healthcare provider identified by the veteran.

In VA treatment records dated in July 1998 and July 1999 and 
during a December 2001 VA neurological examination, the veteran 
indicated that he had been receiving disability benefits from 
the Social Security Administration (SSA).  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak, supra.  When VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file copies of any SSA disability determination and all 
medical records underlying any such determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

During the pendency of this appeal, the Newark RO has granted 
service connection for residuals of a left total knee 
replacement, for tinnitus, for bilateral hearing loss, for 
sinusitis, and for bilateral tinea pedis.  Under 38 C.F.R. § 
3.310 (which was revised effective in October 2006), service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or injury.  
See 38 C.F.R. § 3.310.  Such permits a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  Id.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Here, some of the medical 
records appear to indicate that the veteran's service-connected 
left knee disability may have caused, or aggravated, right knee 
or low back disorders. 

Once the above development is done, further examination is 
needed to clarify whether the veteran has any of the claimed 
disorders and, if so, to determine whether any is related to 
the veteran's period of active service between June 1955 and 
September 1957 or to any period of ACDUTRA, are related to an 
in-service injury during any period of INACDUTRA, or were 
caused, or aggravated, by any service-connected disability.  
The current VA medical examination opinions are inadequate, in 
light of the large number of missing records and the evidence 
currently of record.  

In this regard, the veteran's service records confirm that, 
while going through initiation on April 24, 1957 aboard the USS 
BENNINGTON, the veteran fell on, and hurt, his right arm.  His 
service treatment records reflect, that during a December 1987 
examination, the veteran reported a prior history of minor eye 
trauma, with no sequelae, around 1979.  They also reflect 
treatment for an ingrown toenail on the left foot in January 
1956; for headaches twice in February 1956 and again in 
September 1978; for conjunctivitis of the right eye in February 
1982; for right-sided back pain in February 1979 following a 
fall two weeks earlier; and for right eye discomfort and 
headaches in June 1988.  Current service personnel records 
reflect that the veteran served on ACDUTRA while in the Naval 
Reserve from January 26, 1974 to February 9, 1974, from Mary 
10, 1975 to May 23, 1975, from January 19, 1976 to March 2, 
1976, from March 15, 1976 to March 26, 1976, and from November 
14, 1978 to March 3, 1979.  Private post-service medical 
records show treatment for residuals of a head injury sustained 
in a June 1986 work-related MVA and treatment following 
additional MVAs in May 1988, July 1990, February 1992, and July 
1996, to include post-concussion headaches, right knee and 
right shoulder dysfunction, visual field defect, cervical 
strain, disc disease and radiculopathy, and lumbar strain.  A 
February 2000 VA neurological record reflects that the veteran 
had had headaches following a head injury at home two months 
earlier.  After evaluation, the diagnosis was paroxysmal 
hemicrania and absolutely not migraines, while a more recent VA 
neurological examiner diagnosed migraine headaches.

Additionally, with respect to the veteran's increased rating 
claim, the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  Although the 
veteran's most recent VA genitourinary examination was in March 
2007 after he had testified in January 2007 that his symptoms 
had worsened, the Board notes that the examiner did not have 
copies of private treatment records or of the results of 
testing done in late 2006 and that VA treatment records reflect 
new obstructive symptoms beginning in January 2007.  Thus, 
after the RO has had an opportunity to obtain the veteran's 
private treatment records, the veteran should be scheduled for 
another genitourinary examination to ascertain the current 
nature of his prostatitis.  The veteran is hereby advised that, 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claims on appeal.  See 38 
C.F.R. § 3.655 (2008).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his appeal.  In 
particular, the RO should ensure that the veteran is properly 
notified of what evidence is needed to support service 
connection on a secondary basis and an increased rating, to 
include on an extraschedular basis.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on the 
claims before the expiration of the one-year notice period).  
The RO should also ensure that (in addition to the above), its 
notice meets the requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as regards to increased ratings, as 
appropriate.  In this regard, the Board notes that, under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), such notice should include the rating criteria for all 
higher ratings for a disability, in this case, to include for 
voiding dysfunction, urinary frequency, urinary tract 
infection, and obstructed voiding.

In Vazquez-Flores, the Court found that, at a minimum, adequate 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life; (2) if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening 
or increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the Secretary 
must provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Regarding notice as required by Vazquez-Flores, the Board notes 
that the veteran has been provided some of the notice required 
in (1) and (4) above in relation to his claim for an increased 
rating.  However, this notice did not inform the veteran that 
he should provide either lay or medical evidence of the effect 
that worsening of his disability has on employment and daily 
life or that should an increase in disability be found a 
disability rating will be determined by applying relevant 
diagnostic codes and may also be assigned on an extraschedular 
basis and could be as high as 100 percent.  In addition, the RO 
has not given the general notice required by (2) above.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the matters on appeal.  The RO's adjudication of 
the appeal should include consideration of all evidence added 
to the record since the last adjudication of the claims.  The 
RO should also consider of whether "staged rating" (assignment 
of different ratings for distinct periods of time, consistent 
with the facts found) pursuant to the Hart decision, cited to 
above, is warranted.

As a final matter, the Board observes that, during his Travel 
Board (p. 13 of transcript) and RO hearings (p. 17 of 
transcript), the veteran stated that he did not remember having 
an appeal pertaining to residuals of a hernia, indicating that 
the VA might have confused his request for service connection 
for a herniated disc.  On remand, the veteran should be asked 
whether he wants to withdraw his appeal with regard to this 
issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center, the Departments 
of the Navy and the Air Force, and any 
other appropriate sources to verify all 
of the veteran's actual periods of 
ACDUTRA and INACDUTRA in the Naval and 
Air Force Reserves.  In this regard, the 
Board notes that the veteran appears to 
have served in the Naval Reserves from 
September 1957 to April 1978 and in the 
Air Force Reserves from April 1978 to 
April 1988.

In requesting this information, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
relevant records relating to the 
veteran's Naval and Air Force Reserve 
service until either the records are 
received, or until it receives specific 
information that the records sought do 
not exist or that further efforts to 
obtain them would be futile.  To the best 
of it abilities, the RO should make a 
list of the veteran's actual periods of 
ACDUTRA and INACDUTRA in the Naval and 
Air Force Reserves and provide it to each 
of the VA examiners.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the New York Harbor VA 
Healthcare System since September 30, 2004; 
from the Daytona Beach and Gainesville, 
Florida VA facilities prior to July 1998 
and after December 1998; from the Miami, 
Florida VAMC prior to July 1998 (in 
particular, records pertaining to jaw 
surgery performed in 1988); from the West 
Haven, Connecticut VAMC since February 17, 
2006, and from the East Orange, New Jersey 
VAMC since February 7, 2007.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should be 
associated with the claims file.

3.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability benefits from SSA.  If records 
are unavailable, SSA should so indicate.  
If unsuccessful, the veteran should be 
accorded the opportunity to furnish such 
records directly to SSA.  All 
records/responses received should be 
associated with the claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to his appeal that is not 
currently of record.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit to 
establish service connection secondary to a 
service-connected disability and an 
increased rating claim, to include on an 
extraschedular basis.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from Drs. Abdullah, Slattery, Lombody, and 
Kutz, from his private urologist and any 
other private healthcare provided 
identified by the veteran, and from the 
Mercer Podiatry Group.

The RO should ensure that its letter meets 
the requirements of Vazquez/Flores, cited 
to above (as appropriate) and explain what 
is needed to substantiate an extraschedular 
rating.  In particular, the RO must notify 
the veteran that, to substantiate his 
increased rating claim that he must 
provide, or ask VA to obtain, medical or 
lay evidence showing the effect that 
worsening or increase in severity of his 
prostatitis has on employment and daily 
life.  In addition, the RO must provide at 
least general notice of all possible rating 
criteria under which the veteran's 
prostatitis may be rated, to include for 
rating voiding dysfunction, urinary 
frequency, urinary tract infection, and 
obstructed voiding under 38 C.F.R. § 4.115a 
and b.  The notice should also explain 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant diagnostic 
codes and may also be assigned on an 
extraschedular basis and could be as high 
as 100 percent; such notice must also 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation; and that the 
effective date of an increase in disability 
will be established as of the date the 
evidence shows that the level of disability 
supports such a rating.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  
Finally, the RO should ask the veteran to 
clarify whether he is seeking service 
connection for a hernia, right, and, if 
not, whether he wants to formally withdraw 
this issue from appellate consideration.

5.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should arrange 
for the veteran to undergo VA 
genitourinary, eye, orthopedic, and 
neurological examination(s), by physicians, 
at an appropriate VA medical facility.  The 
entire claims file must be made available 
to the examiner(s) designated to examine 
the veteran, and the examination report(s) 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies, if 
deemed warranted, should be accomplished 
(with all findings made available to the 
examiner(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail.

The genitourinary examiner should comment 
on whether there is evidence of urine 
leakage, urinary frequency, or obstructed 
voiding.  If the veteran has voiding 
dysfunction, the examiner should note 
whether the veteran uses an appliance or 
wears absorbent material and the frequency 
such materials must be changed (less than 2 
times, 2 to 4 times, or more than 4 times a 
day).  If the veteran has urinary 
frequency, the examiner should indicate the 
frequency of daytime and nighttime voiding 
(whether the daytime voiding interval is 
between 2 and 3 hours, between 1 and 2 
hours, or less than 1 hour and whether the 
veteran awakes to void at least 2 times, 3 
to 4 times, or more than 4 times per 
night).  If the veteran has obstructed 
voiding, the examiner should indicate 
whether (1) post-void residuals are greater 
than 150 cc; (2) the veteran has a markedly 
diminished peak flow rate (less than 
10cc/sec.) based on uroflowmetry or 
recurrent urinary tract infections 
secondary to obstruction; or (3) his 
obstructive symptoms require dilatation 1 
or 2 times a year.  If the veteran has 
urinary tract infections, the examiner 
should indicate whether such infections (1) 
require long-term therapy, 1 or 2 
hospitalization a year and/or require 
intermittent intensive management or (2) 
are recurrent and require drainage/frequent 
hospitalization (more than twice a year) 
and/or require continuous intensive 
management.

In addition, only if the veteran has not 
withdrawn his appeal with regard to service 
connection for a right hernia, the 
genitourinary examiner should indicate 
whether there was, or is, evidence of a 
right hernia since July 21, 1998.  If 
found, the examiner should offer an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder is the 
result of injury or disease incurred or 
aggravated by (a) disease or injury during 
active duty or a period of ACDUTRA during 
Naval and/or Air Force Reserve service; (b) 
injury during a period of INACDUTRA during 
Naval and/or Air Force Reserve service; or 
(c) any other intervening post-service 
event to include multiple MVAs

With respect to the veteran's loss of 
vision in each eye, the eye examiner should 
offer an opinion, consistent with sound 
medical principles, as whether it is at 
least as likely as not (a 50 percent or 
greater probability) that such disability 
is the result of injury or disease (to 
include alleged treatment for something in 
his eye and/or treatment for conjunctivitis 
of the right eye in February 1982 and right 
eye discomfort in June 1988) incurred or 
aggravated by (a) disease or injury during 
active duty or a period of ACDUTRA during 
Naval and/or Air Force Reserve service; (b) 
injury during a period of INACDUTRA during 
Naval and/or Air Reserve service; (c) jaw 
surgery performed in 1988; or (d) any other 
intervening post-service event to include 
nonservice-connected diabetes mellitus or 
multiple MVAs.

The other VA examiners should identify any 
right knee, right shoulder, left foot 
(ingrown toenail), and low back disorders 
or residuals of a head injury that are 
found on examination.  For any such 
diagnosed disorder or residuals, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as whether it is at least as likely as not 
(50 percent or greater probability) that 
such disorder/residual(s) is the result of 
injury or disease incurred or aggravated by 
(a) disease or injury during active duty or 
ACDUTRA during Naval and/or Air Force 
Reserve service; (b) injury during a period 
of INACDUTRA during Naval and/or Air Force 
Reserve service; (c) jaw surgery performed 
in 1988; (d) any other intervening post-
service event to include nonservice-
connected cardiovascular disease and 
multiple MVAs; or (e) was caused, or is 
aggravated, by any of the veteran's 
service-connected disabilities.  The 
veteran is service connected for: residuals 
of a left total knee replacement, chronic 
prostatitis, tinnitus, bilateral hearing 
loss, and tinea pedis.  If aggravation of a 
nonservice-connected disorder by any 
service-connected disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation. 

In rendering the requested opinions, the 
appropriate examiner(s) should specifically 
consider and discuss the veteran's Navy and 
Naval and Air Force Reserve service 
personnel and medical records, and the 
opinions rendered by private physicians and 
VA physicians and examiners (the latter 
most recently in March 2007, February 2008, 
March 2008 and July 2008) during the course 
of this appeal.  The examiner(s) should set 
forth all examination findings and the 
complete rationale for the conclusions 
reached in printed (typewritten) reports.

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the veteran's service-
connection claims, to include on a direct 
and secondary basis, if warranted, and 
increased rating claim, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  
The RO should document its consideration of 
whether "staged rating," pursuant to the 
Hart decision, cited to above, is 
warranted.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




